Case 20-13796-amc        Doc 10    Filed 10/26/20 Entered 10/26/20 11:10:53           Desc Main
                                   Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In Re,                                           Bankruptcy No. 20-13796-amc

 ELLEN BLANCHE LORCH,                             Chapter 13
     Debtor,
                                                  Related to Doc. No. 2
 VW CREDIT LEASING, LTD,
     Movant,

                 v.

 ELLEN BLANCHE LORCH,
 SCOTT F. WATERMAN, Trustee,
     Respondents.

                    OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

          AND NOW COMES, Movant, VW Credit Leasing, Ltd. (the “Movant“) by and through

its undersigned counsel, Bernstein-Burkley, P.C., and files this Objection to Confirmation of

Chapter 13 Plan filed September 21, 2020, stating as follows:

          1.    Respondent, Ellen Blanche Lorch (the “Debtor”) filed a voluntary petition for

relief under Chapter 13 of the Bankruptcy Code on September 21, 2020 (the “Petition Date”).

          2.     Scott Waterman is the duly appointed Chapter 13 Trustee and is currently acting

in such capacity.

          3.    On or about June 29, 2016, the Debtor leased a 2016 Audi A3, VIN#

WAUB8GFF4G1039133 (the “Vehicle”), pursuant to a Motor Vehicle Lease Agreement –

Closed End (the “Lease”) with the Movant. A true and correct copy of which is attached hereto as

Exhibit “A”.
Case 20-13796-amc       Doc 10    Filed 10/26/20 Entered 10/26/20 11:10:53            Desc Main
                                  Document     Page 2 of 2



       4.     The Lease requires monthly payments of $419.40 due on the 13th of the month

through maturity on January 13. 2020.

       5.     As of the Petition Date, the outstanding balanced owed to the Movant by Debtor

pursuant to the above-referenced Lease was $23,033.80, which represents the remaining lease

payments and maturity as of January 13, 2020. These amounts are reflected in the Proof of Claim

filed by Movant on October 19, 2020 at Claim 9-1.

       6.     Debtor’s Chapter 13 Plan filed September 21, 2020 proposes payment to Movant

in the amount of $23,033.00 without interest.

       7.     Movant objects to the Debtor’s Plan because the Debtor is attempting to convert

the expired Lease into a purchase. The Leased Vehicle is not property of the estate. The Lease

must be either assumed or rejected.

       WHEREFORE, Movant, VW Credit Leasing, Ltd., respectfully requests that this

Honorable Court deny confirmation of Debtor’s Chapter 13 Plan.


Dated: October 23, 2020                             Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.

                                                    By: /s/Keri P. Ebeck
                                                    Keri P. Ebeck, Esq.
                                                    PA I.D. # 91298
                                                    kebeck@bernsteinlaw.com
                                                    707 Grant Street
                                                    Suite 2200, Gulf Tower
                                                    Pittsburgh, PA 15219
                                                    Phone - (412) 456-8112
                                                    Fax - (412) 456-8135

                                                    Counsel for VW Credit Leasing, Ltd.
